 



EXHIBIT 10.30
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made as of the 27 day of June, 2005, by and between
RENT-WAY, INC., a Pennsylvania corporation, with offices at One RentWay Place,
Erie, Pennsylvania 16505 (the “Company”) and Roger Zwingler, an individual
residing at 5264 Wolf Run Village Lane, Erie, PA 16505 (the “Employee”).
     WHEREAS, the Company desires to employ the Employee and the Employee
desires to accept such employment upon the terms and conditions contained in
this Agreement, and
     WHEREAS, the Company and the Employee desire to rescind all prior
agreements regarding employment between them and make this Agreement the sole
contract governing the Company’s employment of the Employee.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein the Company and the Employee agree as follows:
     1. Term. Subject to the terms and conditions set forth in this Agreement,
the Company hereby agrees to employ the Employee, and the Employee hereby
accepts such employment, for the period beginning on the date of this Agreement
and continuing until 1) either party gives at least two (2) weeks prior written
notice to the other of the termination of this Agreement or 2) until this
Agreement is otherwise terminated as provided herein.
     If the Company terminates this Agreement for any reason other than the
Employee’s death pursuant to Section 5, the Employee’s disability pursuant to
Section 6, or for cause pursuant to Section 9, the Employee shall have the right
to receive continuing payments of bi-weekly base salary (at the rate in effect
at the time notice of termination is given) during the 12-month period following
the date on which termination is effective. Such continuing payments of base
salary shall be severance pay and shall not constitute a continuation of the
Employee’s employment for any reason.
     2. Office; Duties. During the Term, the Employee shall serve as Vice
President Marketing. The President or his designee may at any time change the
title of the Employee.
     Employee shall perform such duties and discharge such responsibilities as
the President or his designee shall from time to time reasonably direct. The
Employee agrees to perform such duties and discharge such responsibilities in a
faithful manner and to the best of his ability. The Employee agrees to devote
his full business time and attention to the business and affairs of the Company
and to use his best efforts to promote the interests of the Company. The
Employee further agrees that he will engage in no outside business concerns or
activities that conflict with his duties to the Company, or are directly or
indirectly competitive with the Company, without the Company’s prior written
consent.
     The President or his designee may from time to time assign to the Employee
additional duties and responsibilities and delegate to other employees of the
Company duties and responsibilities normally discharged by the Employee. All
such assignments and delegations of

 



--------------------------------------------------------------------------------



 



duties and responsibilities shall be made by the President or his designee and
may include a reduction of the Employee’s duties and responsibilities or a
reduction in the Employee’s position as reasonably determined by the President
or his designee.
     3. Compensation. During the Term, the Company agrees that:
          3.1 The Employee shall receive an annual base salary of $165,500,
payable in installments in accordance with the regular payroll practices of the
Company. The Company shall deduct or withhold from payments of base salary, and
from all other payments made to the Employee pursuant to this Agreement, all
amounts which may be required to be deducted or withheld under any applicable
law now in effect or which may become effective during the term of this
Agreement (including but not limited to Social Security contributions and income
tax withholdings). The Employee’s base salary shall be reviewed annually by the
President or his designee and may reasonably be increased or decreased on the
basis of individual and corporate performance in accordance with criteria and
standards established by the President or his designee.
          3.2 Incentive Compensation; Bonuses. In addition to base salary, the
Employee shall be entitled to (i) participate in such incentive plans (including
the right to defer income and bonuses) made available by the Company to its
executives and key employees and (ii) receive such additional bonus or
discretionary compensation payments as the President or his designee may
determine from time to time. The Employee’s eligibility for incentive plan
participation and additional bonus or discretionary compensation payments shall
be reviewed annually by the President or his designee and shall be awarded on
the basis of corporate performance and in accordance with criteria and standards
established in the sole discretion of the President or his designee.
          3.3 Expenses. During the Term, the Employee shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred in connection
with the performance of his duties in accordance with the policies and
procedures of the Company as may be in effect from time to time.
          3.4 Benefits. During the Term, the Employee shall be entitled to
receive a package of benefits that includes all of the programs, plans and
perquisites currently provided by the Company to its employees, for so long as
such programs, plans and perquisites are continued by the Company and are
available to employees of the Company.
          3.5 Vacation. During the Term, the Employee shall be entitled to
receive four weeks of vacation annually. Upon the Employee’s request, the
President may approve an additional two weeks of vacation annually, and such
approval shall not be unreasonably withheld.
     4. Stock Options. All terms of any stock option grants to the Employee
shall be governed by the stock option agreement under which they were granted.
     5. Termination of Employment by Reason of Death. If the Employee dies
during the Term, this Agreement shall terminate automatically as of the date of
his death and the Company shall pay to the Employee’s legal representatives such
benefits determined in

2



--------------------------------------------------------------------------------



 



accordance with any then existing Company-sponsored plans or programs providing
benefits at death.
     6. Termination of Employment by Reason of Disability. In the event that the
Employee shall sustain a disability which in the opinion of medical authority
satisfactory to the Company would substantially prevent him from rendering the
services required under this Agreement for a total of 180 days during any
360-day period, the Company shall have the right to terminate this Agreement
upon thirty (30) days’ prior written notice to the Employee.
     7. Termination After a Change in Control of the Company.
          (a) If within ninety (90) days following the occurrence of a Change of
Control of the Company (as defined in Appendix A) the Employee elects to
voluntarily terminate his employment with the Company, the Employee shall be
entitled to receive continuing payments of bi-weekly base salary (at the rate in
effect at the time notice of termination is given) for 12 months following the
date on which termination is effective.
          (b) Except as stated in (a) above, a Change of Control of the Company
shall not affect the terms of this Agreement.
     8. Termination of Employment at Employee’s Election. If the Employee elects
to terminate this Agreement and the Employee gives two (2) weeks prior written
notice of such termination, the Employee shall be entitled to receive his salary
then in effect for the two (2) weeks notice period regardless of whether the
Company desires the Employee to continue his employment during that period.
     9. Termination of Employment for Cause. The Company shall have the right to
terminate the Employee’s employment immediately in the event the Employee shall
do or cause to be done any act that constitutes “cause” (as hereinafter defined)
for termination. For purposes of this Agreement, “cause” shall be deemed to mean
a breach of his obligations under this Agreement (any breach of Section 10, 11
or 12 hereof being an example of such a breach), gross negligence, willful
misconduct, insubordination, dishonesty to the Company, engaging in any conduct
which could have the effect of causing the termination or suspension of any
license or permit which the Company holds, conviction of any felony, or
excessive absenteeism not related to disability. In addition, “cause” shall
include the Employee’s failure, as reasonably determined by the President, to
adequately perform his job responsibilities or to meet the performance goals and
objectives established for him by the Company. Should the Employee’s employment
be terminated by the Company for cause, the Company’s only obligation shall be
to pay the Employee his base salary through the date of termination. Nothing
contained in this Section 8 shall in any way waive, restrict or prejudice the
Company’s rights and remedies in equity and at law against the Employee with
respect to the matter for which the Employee’s employment under this Agreement
is terminated for cause.
     10. Confidentiality.
          10.1 During the course of his employment with the Company, the
Employee has had and will have access to and will gain knowledge with respect to
all aspects of the business of the Company, including financial information;
business and marketing practices and

3



--------------------------------------------------------------------------------



 



procedures; information concerning employees, customers, suppliers; and other
valuable and proprietary information relating to the business of Company
(“Confidential Information”). The parties agree that certain covenants by the
Employee are essential to the growth and stability of the business of the
Company. Among these covenants are the Employee’s promises not to make
unauthorized disclosures of the Confidential Information nor to use the
Confidential Information regardless of whether the Employee’s employment with
the Company has terminated. Accordingly, Employee agrees that, except as
required by his duties under this Agreement, he shall not use nor disclose to
anyone at anytime during or after the Term any Confidential Information obtained
by him in the course of his employment with the Company. The Employee agrees to
enter into any further agreement regarding confidentiality that the Company may
request. The Employee shall use his best efforts to prevent the removal of any
Confidential Information from the premises of the Company, except as required in
his normal course of employment by the Company. The Employee shall use his best
efforts to cause all persons or entities to whom any Confidential Information
shall be disclosed by him hereunder to observe the terms and conditions set
forth herein as though each such person or entity was bound hereby.
          10.2 Employee agrees to hold as the Company’s property all memoranda,
books, papers, letters, customer lists, processes, computer software, records,
financial information, policy and procedure manuals, training and recruiting
procedures and other data, and all copies thereof and therefrom in any way
relating to the Company’s business and affairs, whether made by him or otherwise
coming into his possession, and on termination of his employment, or on demand
of the Company at any time, to deliver the same to the Company.
     11. Non-Competition; Non-Solicitation.
          11.1 During the Term of this Agreement and for a period continuing for
one (1) year after the date of its termination, the Employee agrees that he
shall not directly or indirectly, for his own account or as agent, employee,
officer, director, trustee, consultant or shareholder of any corporation or
other entity [except for a two percent (2%) interest or less in any publicly
traded corporation or other entity] engage or attempt to engage anywhere in
North America in any business activity which is the same as, substantially
similar to or directly competitive with the business of the Company, or any
subsidiary of the Company, as now or in the future conducted by the Company.
          11.2 During the Term of this Agreement and for a period continuing for
one (1) year after the date of its termination, the Employee agrees that he
shall not, directly or indirectly, for his own account or as agent, employee,
officer, director, trustee, consultant or shareholder of any corporation or
other entity [except for a two percent (2%) interest or less in any publicly
traded corporation or other entity] (i) employ or solicit the employment of any
employee of the Company, any employee of a subsidiary of the Company, or any
former employee of the Company whose employment with the Company terminated
within the preceding six (6) months or (ii) induce or attempt to induce any
employee of the Company, or any employee of a subsidiary of the Company, to
terminate his or her employment with the Company or any subsidiary of the
Company.
          11.3 The Employee acknowledges and agrees that the foregoing
territorial and time limitations and restrictive covenants are reasonable and
properly required for the adequate

4



--------------------------------------------------------------------------------



 



protection of the business and affairs of the Company. In the event any such
territorial or time limitation is found to be unreasonable by a court of
competent jurisdiction, the Employee agrees and submits to the reduction of
either said territorial or time limitation (or both) to such an area or period
as the court may determine to be reasonable.
     12. Rights to Discoveries. The Employee agrees that all ideas, inventions,
trademarks and other techniques, procedures, developments or improvements
conceived, developed or acquired by the Employee, whether or not during working
hours, at the premises of the Company or elsewhere, alone or with others, that
are within the scope of the Company’s business operations or that relate to any
work or projects of the Company shall be the sole and exclusive property of the
Company. The Employee agrees to disclose promptly and fully to the Company all
such ideas, inventions, trademarks or other techniques, procedures, developments
or improvements and, at the request of the Company, the Employee shall submit to
the Company a full written report thereof regardless of whether the request for
a written report is made after the termination of this Agreement. The Employee
agrees that during the Term and thereafter, upon the request of the Company and
at its expense, he shall execute and deliver any and all applications,
assignments and other instruments which the Company shall deem necessary or
advisable to transfer to and vest in the Company the Employee’s entire right,
title and interest in and to all such ideas, inventions, trademarks or other
techniques, procedures, developments or improvements and shall assist the
Company in applying for and obtaining patent, trademark or copyright protection
for any such protectible ideas, inventions, trademarks and other techniques,
procedures, developments and improvements.
     13. Notices. All notices and other communications given pursuant to this
Agreement shall be deemed to have been properly given or delivered if mailed, by
certified mail, postage prepaid, addressed to the appropriate party, at the
address for such party set forth at the beginning of this Agreement. Any party
may from time to time designate by written notice given pursuant to this
Section 13 any other address or party to which any such notice or communication
or copies thereof shall be sent.
     14. Equitable Relief. The Employee acknowledges that the Company will
suffer damages incapable of ascertainment in the event that any of the
provisions of Section 10, 11 or 12 hereof are breached and that the Company will
be irreparably damaged in the event that the provisions of Section 10, 11 or 12
are not enforced. Therefore, should any dispute arise with respect to the breach
or threatened breach of any such Sections, the Employee agrees and consents that
in addition to any and all other remedies available to the Company an injunction
or restraining order or other equitable relief may be issued or ordered by a
court of competent jurisdiction restraining any breach or threatened breach of
such Sections. The Employee agrees not to urge in any such action that an
adequate remedy exists at law. All expenses, including, without limitation,
attorney’s fees and expenses incurred in connection with any legal proceeding
arising as a result of a breach or threatened breach of Section 10, 11 or 12 of
this Agreement shall be borne by the losing party to the fullest extent
permitted by law and the losing party hereby agrees to indemnify and hold the
other party harmless from and against all such expenses.
     15. Arbitration of Disputes. Except for an alleged violation of Section 10,
11 or 12 of this Agreement, the Employee and the Company waive any right to a
court (including jury) proceeding and instead agree to submit any dispute over
the Employee’s

5



--------------------------------------------------------------------------------



 



employment with the Company or the application, interpretation, validity or any
other aspect of this Agreement to final and binding arbitration consistent with
the Company’s alternative dispute resolution program or, if none, then
consistent with the application of the Federal Arbitration Act and the rules for
arbitration of employment disputes of the American Arbitration Association
(“AAA”) before a single arbitrator. Only true neutrals will be eligible for
consideration as arbitrators and under no circumstances will AAA furnish the
names of individuals who represent employees, unions or companies.
     16. Successors. The Company will require any successor to all or
substantially all of the business and/or assets of the Company (whether direct
or indirect by purchase, merger, consolidation or otherwise) to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. As used in this Agreement, the “Company” shall mean both Rent-Way, Inc.
and any successor to its business and/or assets (by merger, purchase or
otherwise).
     17. Miscellaneous. This Agreement shall be governed by the internal
domestic laws of the Commonwealth of Pennsylvania without reference to conflict
of laws principles. The Employee consents to jurisdiction in Pennsylvania and
venue in Erie County for purposes of all claims arising under this Agreement.
All headings and subheadings are for convenience only and are not of substantive
effect. This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements, negotiations, understandings and writings (or any part thereof)
whether oral or written between the parties hereto relating to the subject
matter hereof, all of which are hereby terminated and canceled. There are no
oral agreements in connection with this Agreement. Neither this Agreement nor
any provision of this Agreement may be waived, modified or amended orally or by
any course of conduct but only by an agreement in writing duly executed by both
of the parties hereto. If any section, portion, subsection or subportion of this
Agreement shall be determined to be unenforceable or invalid, then such section,
portion, subsection or subportion shall be modified in the letter and spirit of
this Agreement to the extent permitted by applicable law so as to be rendered
valid and any such determination shall not affect the remainder of this
Agreement, which shall be and remain binding and effective as against the
parties hereto.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement to
be effective as of the date first above written.

                                  COMPANY:    
 
                    EMPLOYEE:           RENT-WAY, INC.    
 
                   
/s/ Roger Zwingler
  6/27/05       By:   /s/ William S. Short   6/27/05              
Roger Zwingler
  Date           William S. Short, President   Date

6



--------------------------------------------------------------------------------



 



APPENDIX A
     A “Change in Control of the Company” shall be deemed to have occurred if,
as the result of a single transaction or a series of transactions, the event set
forth in either of the following paragraphs shall have occurred:
     (1) there is consummated a merger or consolidation of the Company with any
other corporation or entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 60% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation as appropriate; or
     (2) the stockholders of the Company approve a plan of liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 60% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.

7